                                   Case 5:19-cv-06660-SVK Document 6 Filed 10/18/19 Page 1 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                                                              IRUWKH
                                                                                     Northern District of California
                                                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                                      6FRWW -RKQVRQ

                                              Plaintiff

                                                  Y                                                                              &LYLO$FWLRQ1R C19-6660 SVK
+HUPDQ & 3HUH] LQ LQGLYLGXDO DQG UHSUHVHQWDWLYH FDSDFLW\ DV WUXVWHH XQGHU 5HYRFDEOH 7UXVW $JUHHPHQW GDWHG
                                             -DQXDU\  
     &DSXWR %XVLQHVV &HQWHU 2ZQHUV $VVRFLDWLRQ D &DOLIRUQLD 1RQSURILW &RUSRUDWLRQ DQG 'RHV 



                                            Defendant


                                                                                  6800216,1$&,9,/$&7,21

7R (Defendant’s name and address)                            +HUPDQ & 3HUH] LQ LQGLYLGXDO DQG UHSUHVHQWDWLYH FDSDFLW\ DV WUXVWHH XQGHU 5HYRFDEOH 7UXVW
                                                              $JUHHPHQW GDWHG -DQXDU\  
                                                               &DPLOOH &7
                                                              2UJDQ +LOO &$ 

                                                              &DSXWR %XVLQHVV &HQWHU 2ZQHUV $VVRFLDWLRQ D &DOLIRUQLD 1RQSURILW &RUSRUDWLRQ
                                                              FR *UHJ 7KRPDV *ULIILQ
                                                               &U\VWDO 6SULQJV 'U 6DQ -RVH &$  25
                                                               &DSXWR 'U 0RUJDQ +LOO &$ 

              $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW
                                                                   W                                ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH $PDQGD 6HDERFN (VT 6%1 
                                                               /LQGD 9LVWD 5RDG 6XLWH 
                                                              6DQ 'LHJR &$ 
                                                              3KRQH     ID[



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW


                                                                                                                                     S DISTR
                                                                                                                            D
                                                                                                                                ST
                                                                                                                                  ATE
                                                                                                                                            CLE
                                                                                                                                             L R OF COURT
                                                                                                                                            CLERK
                                                                                                                                            IC
                                                                                                                                              T

                                                                                                                                                Susan Y. Soong
                                                                                                                                                      CO
                                                                                                                       E
                                                                                                                     IT




                                                                                                                                                        UR
                                                                                                                   UN




                                                                                                                                                          T
                                                                                                                   N O RT




                                                                                                                                                           NI A




'DWH           10/18/19
                                                                                                                                                       OR
                                                                                                                      HE




                                                                                                                                                      IF




                                                                                                                            N
                                                                                                                                                      AL
                                                                                                                            R




                                                                                                                                DI
                                                                                                                                     S T RI T O F C
                                                                                                                                           C                      Signature of Clerk or Deputy Clerk
                         Case 5:19-cv-06660-SVK Document 6 Filed 10/18/19 Page 2 of 2
$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
